Case 1:11-cr-00347-DLC Document 29 Filed 11/21/19 Page 1 of 1

Ralph Esmerian
Docket Number: 0208 1:11CR00347

UNITED STATES DISTRICT COURT

 

5 60247 - Zondra Jackson

a wail “AT AW ©

{ Brenernrancionmenmonavas ete
oe “atte ad,

RE NL Fon SAO Thar rsemmenc wae Te

ni aiie eee

SOUTHERN DISTRICT OF NEW YORK
PROBATION OFFICE

JUDICIAL RESPONSE

THE COURT ORDERS:

[~~ Court Orders supervision to terminate as scheduled on November 28, 2019

U.S. Probation Officer is directed to:

or

CI Submit a Request for Modifying the Condition or Term of Supervision

Ol Submit a Request for Warrant or Summons

L] Other:

to. Lb.

Honorable Denise Cote

if fs (he
Date é

  
 
   
  

 
